internal_revenue_service number release date index number ------------------------------------------------------------ ----------- ------------------------------------ --------------------------- ----------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-154564-06 date date ---------------------------------------------------- ----------------------------------------------------------- ------------------------------------------------------------------------------------------ legend taxpayer ------------------------------------------------- trust plan ------------------------------------------------------------------------------------------------------- city state board dear ------------------ this is in reply to your letter dated date and subsequent correspondence in which you request various rulings on behalf of taxpayer with respect to plan and trust --------------------------------------------------------- --------------------------- ------------ plr-154564-06 facts city is a municipality organized and existing under the laws of state and governed by taxpayer as a municipality city is a political_subdivision of state city adopted plan as a means of providing health and welfare benefits to its retiree employees their spouses dependents domestic partners and others participating employers include public agencies governed and managed by city city will amend plan to require that all participating employers be states political subdivisions of states or entities the income of which is excluded from gross_income under sec_115 of the internal_revenue_code the code plan is administered by city and may be amended or terminated by city plan provides benefits through both insurance and self-insured arrangements under plan city pays a portion of the premium for health_insurance_coverage for eligible retirees participants are responsible for the remainder of the premium city will amend plan to provide that city will take reasonable steps to identify individuals who do not qualify as dependents under sec_152 of the code city will include in taxable_income of participants imputed_income relating to the participation in plan of domestic partners and other persons who are not dependents under sec_152 of the code city will amend plan to provide that in no event will contributions be made on a pre-tax basis city states that to the extent plan constitutes a self-insured_medical_reimbursement_plan plan conforms to the nondiscrimination requirements of sec_105 and the regulations thereunder trust was created by city to provide a vehicle for funding benefits under plan the income of trust consists of contributions from city and investment_income in some cases contributions are also received from participating retirees trust’s expenditures are used solely to pay retiree benefits and trust administration_expenses trust was created pursuant to a_trust agreement the trust agreement provides that the city director of finance shall be the trustee of trust the trust agreement may be amended at any time by vote of the board a department of city city reserves the right to terminate trust at any time for any reason by resolution of board upon termination the assets of trust shall be transferred to one or more trust funds provided such trust funds are for the purpose of providing health and welfare benefits to the participants of plan city will amend the trust agreement to provide that in no case shall trust’s assets be distributed upon termination to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code law and analysis plr-154564-06 sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health benefits to retired employees of public agencies of city all of which are political subdivisions of state providing health benefits to current and former employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to city and its agencies city and its agencies are the sole participating employers in plan no private interests participate in or benefit from the operation of trust any distribution of remaining funds in trust to participating retirees upon the dissolution of trust satisfies an obligation city and its agencies have assumed with respect to providing benefits to their employees the benefit to participants is incidental to the public benefit see revrul_90_74 sec_6012 provides in general that every corporation subject_to taxation under subtitle a shall make returns with respect to income taxes under subtitle a in addition sec_1_6012-2 of the income_tax regulations provides in part that every corporation plr-154564-06 as defined in sec_7701 subject_to taxation under subtitle a of the code shall make a return of income regardless of whether it has taxable_income or regardless of the amount of its gross_income sec_6012 provides in general that every trust having for a taxable_year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income shall make returns with respect to income taxes under subtitle a sec_7701 and sec_301_7701-4 of the regulations define trusts for purposes of sec_6012 sec_61 of the code and sec_1_61-21 of the regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_1_61-21 of the regulations provides that a fringe benefit provided in_connection_with_the_performance_of_services shall be considered to have been provided as compensation_for such services sec_1_61-21 of the regulations provides that in general a taxable fringe benefit is included in the income of the person performing the services in connection with which the fringe benefit is furnished thus a fringe benefit may be taxable to a person even though that person did not actually receive the fringe benefit if a fringe benefit is furnished to someone other than the service provider such benefit is considered as furnished to the service provider and use by the other person is considered use by the service provider sec_1_61-21 of the regulations provides that an employee must include in gross_income the fair_market_value of the fringe benefit in general fair_market_value under the principles set forth in sec_1_61-21 of the regulations is determined on the basis of the amount that an individual would have to pay for the particular fringe benefit in an arm's-length_transaction in the case of group medical coverage the amount includible in the individual's gross_income is the fair_market_value of the group medical coverage sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund plr-154564-06 referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 sec_104 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not included in the gross_income of the employee or b are paid_by the employer sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code employer-provided coverage under an accident_or_health_plan for personal injuries or sickness incurred by individuals other than the employee his or her spouse or his or her dependents as defined in sec_152 is not excludable from the employee's gross_income under sec_106 in addition reimbursements received by the employee through an employer-provided accident_and_health_plan are not excludable from the employee's gross_income under sec_105 unless the reimbursements are for medical_expenses incurred by the employee his or her spouse or his or her dependents as defined in sec_152 however reimbursements that are not excludable under sec_105 may be excludable under sec_104 if they are attributable to employer contributions that were included in the employee's income plr-154564-06 based on the information submitted and representations made and provided the amendments to plan and trust agreement as described above are adopted we conclude as follows the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code if trust is classified as a_trust for federal_income_tax purposes no annual income_tax return must be filed by trust pursuant to sec_6012 because any income realized by trust is excluded from gross_income under sec_115 however if trust is a corporation as defined in sec_7701 it will be required to file an income_tax return pursuant to sec_6012 contributions paid to plan and payments made from plan which are used exclusively to pay for the accident or health coverage of retired employees their spouses and dependents as defined in sec_152 are excludable from the gross_income of retired employees and retired employees’ spouses and dependents under sec_106 and sec_105 of the code with respect to domestic partners and others who do not qualify as sec_152 dependents neither the retired employee nor the domestic partner will include in income any amount received as payment or reimbursement under plan pursuant to the provisions of sec_104 of the code to the extent the coverage was paid for with after- tax contributions or the fair_market_value of the coverage was included in the gross_income of the participant the medical coverage provided to domestic partners and others will not otherwise adversely affect the exclusions from gross_income under sec_106 or sec_105 of amounts contributed to or paid_by plan for the medical_care of retired employees their spouses and dependents as defined in sec_152 of the code no opinion is expressed concerning the federal tax consequences of plan or trust under any other provision of the code other than those specifically stated herein in particular sec_3 of revproc_2007_3 2007_1_irb_108 provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 for a plan_year accordingly no opinion is expressed concerning whether plan satisfies the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-154564-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker branch chief health and welfare branch office of associate chief_counsel division counsel tax exempt and government entities cc
